Citation Nr: 1025505	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
epididymitis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1988 to April 1991.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this claim in August 2008 and November 2009.  

During the course of this appeal the Veteran contended that he 
had depression secondary to epididymitis.  In December 2006, the 
RO granted service connection for major depression, evaluated as 
30 percent disabling.  The Veteran has not expressed disagreement 
with any aspect of that decision.

The Veteran also initiated an appeal of the RO's December 2006 
rating decision denying entitlement to a total disability rating 
for compensation based on individual unemployability (TDIU).  
After the RO issued a statement of the case in March 2009, 
however, the Veteran did not perfect his appeal by submitting a 
substantive appeal.  The RO did not certify the claim to the 
Board for appellate review.  Nonetheless in Rice v. Shinseki the 
Court has held that TDIU is an element of all appeals for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Board will, therefore, consider entitlement to TDIU as part 
of the instant appeal.  


FINDINGS OF FACT

1.  The Veteran's epididymitis is manifested by erectile 
dysfunction, for which the Veteran is receiving special monthly 
compensation, and testicular pain and swelling, but not recurrent 
symptomatic infections requiring drainage, frequent 
hospitalizations, continuous intensive management, renal 
dysfunction, or nerve damage.

2.  The Veteran's service connected disabilities consist of major 
depression, epididymitis, and erectile dysfunction, rated 
together as 40 percent disabling; they do not preclude gainful 
employment for which his education and occupational experience 
would qualify him.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for right epididymitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.115a, 4.115b, 
Diagnostic Code 7525 (2009).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).   

A.  Duty to Notify

VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  These notice requirements apply to all five 
elements of a service connection claim, including: (1) veteran 
status; (2) existence of disability; (3) a connection between 
service and disability; (4) degree of disability; and (5) 
effective date of disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484 (2006).


During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  As well, the Court held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, including competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal Circuit) 
reviewed Vazquez-Flores on appeal and held that the statutory 
scheme did not require the notification noted above.  The Federal 
Circuit explained that the notice described in 38 U.S.C.A. § 
5103(a) need not be veteran specific and that daily life evidence 
was not statutorily mandated.  The Federal Circuit thus vacated 
the Court's decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed for 
proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on his 
claim by letters dated in April 2005, March and April 2006, 
September 2008, and December 2009.  The latter two sent after 
initially deciding that claim in a rating decision dated June 
2005.  The timing of such notice does not reflect compliance with 
the requirements of the law as found by the Court in Pelegrini 
II; however, VA cured this timing deficiency by readjudicating 
the claim in statements of the case issued after the notice was 
sent. Mayfield v. Nicholson, 444 F.3d 1317 (Fed. Cir. 2007). 

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO or appeals 
management center (AMC) secured and associated with the claims 
file all evidence the Veteran identified as being pertinent to 
his claim, including service and post-service treatment records.  
The RO and AMC afforded the Veteran VA examinations, during which 
examiners addressed the severity of his genitourinary disability.  
The Board's remands were to afford the Veteran examinations to 
determine whether there was additional neurologic impairment 
associated with the epididymitis.  These examinations were 
ultimately provided.



II.  Analysis

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
claimant's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower evaluation is to be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009). 


In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a claimant's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  


A.  Schedular

The RO has evaluated the Veteran's epididymitis as 20 percent 
disabling pursuant to DC 7525.  DC 7525 provides that chronic 
epididymo-orchitis is to be rated as a urinary tract infection.  
38 C.F.R. § 4.115b, DC 7525 (2009).  A 10 percent evaluation is 
assignable for a urinary tract infection that necessitates long-
term drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent evaluation is 
assignable for a urinary tract infection that involves recurrent 
symptomatic infection requiring drainage/frequent hospitalization 
(greater than two times yearly), and/or requiring continuous 
intensive management.  Where there is poor renal function, a 
urinary tract infection is ratable as renal dysfunction.  38 
C.F.R. § 4.115a (2009).

The AMC has also considered rating this disability under DC 8520, 
which governs rating of damage to the sciatic nerve.  This DC 
provides that a 20 percent evaluation is assignable for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
evaluation is assignable for moderately severe incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2009).

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a.

During the course of this appeal, the Veteran's epididymitis 
caused erectile dysfunction, for which the Veteran is receiving 
special monthly compensation, depression, for which he is 
separately service connected, and testicular pain and swelling, 
but not recurrent symptomatic infections requiring drainage, 
frequent hospitalizations, continuous intensive management, or 
nerve damage.

The Veteran began complaining of pain in his testicles during 
service in 1990.  An ultrasound was normal and medical 
professionals initially noted no pathology to explain the pain.  
Thereafter, the Veteran had abnormal blood test results, which 
prompted medical professionals first to diagnose 
orchitis/epididymitis and then to diagnose possible chlamydial 
epididymitis, untreated.  They prescribed pain medication and 
antibiotics.  Despite this treatment, the Veteran continued to 
report testicular pain.   

Following discharge, the Veteran continued to receive treatment 
for pain in the scrotum and testes and underwent VA examinations 
of his testicles.  In 1993, during a treatment visit, a physician 
noted a fibrous adhesion in the right testis, which necessitated 
excision.  In 1999, a medical professional noted a thickened 
right epididymis consistent with epididymitis.  

Since then, medical professionals have confirmed pain and 
tenderness in the testicles and prescribed medication for pain 
and inflammation.

In 2002, the Veteran reported that the pain remained and was 
radiating to his thigh, creating erection difficulties and mental 
instability secondary to an inability to have a child.  Medical 
professionals confirmed the pain, characterized it as severe and 
indicated that the Veteran had erectile function that was likely 
associated with the pain.  They prescribed pain medication and 
referred the Veteran to urology.  

In 2005, a urologist was unable to substantiate the symptoms, 
noted a history of psychiatric treatment since service and 
referred the Veteran to psychology.  

From 2005 to 2009, the Veteran underwent multiple VA 
examinations.  During the first, conducted in May 2005, the 
Veteran reported that he frequently urinated and could not 
maintain an erection, ejaculate or achieve vaginal penetration, 
but had not lost any time from work due to this problem.  The 
examiner noted tenderness on palpation of the epididymis on the 
right side.   

During a VA psychiatric examination conducted in October 2006, 
the Veteran reported that he had been working for 13 years at the 
same place as a painter, but had missed work two to three days 
monthly due to pain.  

During a VA examination conducted in November 2007, the Veteran 
reported that his testicular pain had not responded to pain 
medication.  A sonogram revealed very small calcifications of no 
clinical significance on the right.  The VA examiner noted a 
tender right epididymis and no change in the Veteran's condition 
since the last examination.

During a VA examination conducted in November 2008, the Veteran 
reported that he was working full time as a painter, had a 
flexible schedule that allowed him to go home and rest when there 
was pain, and had lost one week of work due to pain.  The Veteran 
also reported that he had increased pain during intercourse and 
had fathered a child in 2007.  

The examiner noted that the Veteran had erectile dysfunction, but 
could ejaculate and penetrate normally, and a tender scrotum that 
caused pain on lifting and carrying and discomfort at the end of 
the day.  The examiner further noted that the Veteran did not 
have disability due to this condition, was able to work a full-
time job, displayed no dysfunction preventing him from gainful 
employment, and was able to mobilize without difficulty and to 
perform all activities of daily living.  

During a VA examination conducted in November 2009, a VA examiner 
noted testicular pain and tenderness and erectile dysfunction.  
He indicated that the Veteran was unable to achieve and maintain 
erection.

In December 2009, the RO afforded the Veteran another VA 
examination for the purpose of determining whether, as alleged, 
the Veteran's genitourinary disability involved nerve damage.  
The VA examiner acknowledged the Veteran's report of radiating 
pain and found that there was no evidence to link the scrotum 
pain to the inner thigh and foot.  He explained that a recent 
ultrasound confirmed calcium deposits in the scrotum, but normal 
epididymal structures bilaterally.  

The examiner noted that there was no renal dysfunction.

The examiner also noted that the Veteran had been employed full 
time until April 2009, at which time he was laid off, and was 
then looking for a similar position.  He pointed out that the 
scrotum pain did not preclude the Veteran from working up until 
April 2009.  

The examiner concluded that the Veteran's complaints were way out 
of proportion to his physical findings and that there was no 
nerve linkage other than with the supraficial nerves between the 
scrotum and thighs.  The examiner indicated that calcium deposits 
were not uncommon and rarely signified serious problems that most 
individuals did not know of their existence, and that, even 
coupled with a small hydrocele such as the Veteran's, would not 
explain the Veteran's reported symptoms.

The Veteran claims entitlement to a rating in excess of 20 
percent for his genitourinary disability.  The Veteran's 
representative asserts that the Veteran's genitourinary 
disability causes frequent urination and is affecting his ilio-
inguinal nerve.  The Veteran indicates that such is not the 
situation.  He asserts that his disability warrants the 
assignment of a 100 percent rating based on the severe, chronic 
pain, erectile dysfunction and depression it is causing.  The 
Veteran contends that he is not able to have children, which is 
devastating for a 36-year old, has low self esteem as a result, 
and, secondary to pain, is not able to engage in many activities 
young men typically enjoy.  

In multiple statements submitted during the course of this 
appeal, the Veteran indicated that he was unable to perform long-
term jobs as a painter due to chronic pain.  This pain reportedly 
caused him to be irritable and unpleasant to work with on a daily 
basis.  

In support of his claim, the Veteran has submitted a statement 
from his mother reporting that he suffers excruciating pain 
secondary to surgery that she believes was unsuccessfully 
performed.

Other than erectile dysfunction, for which the Veteran is 
receiving special monthly compensation, and depression, for which 
he is separately service connected, the only symptoms shown as 
being due to the Veteran's genitourinary disability are 
testicular pain and swelling.  These symptoms are contemplated in 
the 20 percent schedular rating the RO has assigned this 
disability.  

In the absence of recurrent symptomatic infections requiring 
drainage/frequent hospitalizations, continuous intensive 
management, or nerve damage, a schedular evaluation in excess of 
20 percent may not be assigned this disability under any 
applicable DC.

B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate 
and no referral is necessary.  Id.  If the criteria do not 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing 
norms", including "marked interference with employment" and 
"frequent periods of hospitalization".  Id.

In this case, the Veteran asserts that his genitourinary symptoms 
interfere with his ability to work, an assertion that may be 
construed as raising the question of whether the Veteran is 
entitled to an increased evaluation for his genitourinary 
disability on an extraschedular basis.  In response to this 
assertion, however, no referral is needed.  The evidence before 
VA does not establish that the available schedular evaluation is 
inadequate.  Rather, the schedular criteria upon which the rating 
is based reasonably describe the level of severity (considers 
type of therapy needed) of the Veteran's genitourinary disability 
and more than includes consideration of his pain and swelling, 
the only symptoms objectively noted to be due to this disability.  
The Veteran's contentions could be seen as reporting pain that is 
beyond that contemplated by the rating schedule, but VA 
examiner's have found his reports to be out of proportion to the 
physical findings, and his reports have not been attributable to 
any neurologic impairment.  In any event the rating criteria 
contemplate severe pain.  See 38 C.F.R. § 4.123 (providing for 
ratings based on excruciating pain as a manifestation of 
neuralgia).

C.  TDIU

TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him; provided 
that either the veteran's service-connected disability is ratable 
at 60 percent or more; or, if the veteran has two or more 
service-connected disabilities, one of the disabilities is 
ratable at 40 percent or more and the others bring the combined 
rating to 70 percent or more.  A veteran who has service-
connected disabilities that do not meet the requirements of 38 
C.F.R. § 4.16(a); however, may still seek extra-schedular 
consideration for a TDIU rating under 38 C.F.R. § 4.16(b), which 
provides, "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled."  The Board is 
precluded from considering such entitlement in the first 
instance, but may refer the case to the Director of VA's 
Compensation and Pension Service (C&P).  Bowling v. Principi, 15 
Vet. App. 1 (2001).

The Veteran's service connected disabilities consist of major 
depression, evaluated as 30 percent disabling; right 
epididymitis, evaluated as 20 percent disabling; and erectile 
dysfunction evaluated as noncompensable.  His combined evaluation 
of 40 percent does not meet the schedular requirement for a TDIU 
under 38 C.F.R. § 4.16(a).  The question then, is whether his 
claim should be referred to the Director of C&P.

While the Veteran has at times contended that his service 
connected disabilities preclude gainful employment, the record 
shows that he was able to remain employed until being laid off 
for reasons unrelated to his service connected disabilities.  

The record does not show any worsening in the disability since 
the Veteran was employed.  While his employment experience has 
been mostly in fields that require manual labor, the medical 
opinions are to the effect that the service-connected 
disabilities would not preclude such gainful employment.  

The medical opinions and the employment record outweigh the 
Veteran's reports of an inability to work.  His reports were made 
in pursuit of compensation benefits and must be considered in 
light of his tendency to report symptoms that are out of 
proportion to the physical findings.  Accordingly, the Board 
finds that the weight of the evidence is against referring this 
case for consideration of TDIU on an extraschedular basis.


3.  Conclusion

The Board thus concludes that the criteria for entitlement to an 
increased rating for a right epididymitis are not met.  In 
reaching this decision, the Board considered the complete history 
of the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the Veteran's 
earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  The Board 
also considered the benefit-of-the-doubt rule, but because the 
preponderance of the evidence is against the claim, the rule is 
not for application.


ORDER

A rating in excess of 20 percent for right epididymitis is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


